ROBINSON, J.
1. The legislature of Ohio has the power to create special taxing districts for special purposes within, co-extensive with or over-lapping political subdivisions.
2. Sections 6536 to 6542, inclusive, General Code, are effective, upon compliance therewith, to create a special taxing district composed of two or more counties for the special_ purpose of the construction of a joint county improvement.
3. The- officering of such special taxing district by the incumbent officers of the interested counties constitutes such officers, while engaged in the construction of a joint county improvement, officers of. such special taxing district as distinguished from and in addition to their respective county offices.
4. The provisions of the joint county ditch law, Sections 6536 to 6542, inclusive, General Code, are effective by reference to carry into those sections the provisions of Section 6564, General Code, and other applicable sections of the single county ditch law and thereby empower a joint board of county commissioners, in the construction of a joint county improvement, to assess property specially benefitted by such improvement according to such benefits and to issue and sell 'the bonds of the special taxing district, composed of the entire territory of the interested counties, in anticipation of the collection of such assessments and to pledge the faith and credit of such district to the payment thereof.
5. The pledging of the faith and credit of a special taxing district, created for the_ purpose of the construction of a joint county improvement, to the payment of bonds issued and sold' in anticipation of the collection of special assessments according to benefits is not the pledging of the faith and credit of one county for another, but is the pledging of the faith and credit of the district for the payment of its own indebtedness.
Writ denied.
Marshall, CJ., Jones, Matthias, Allen, Kinkade and Day, JJ., concur.